DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in response to applicant’s arguments/remarks filed 03/09/2021. Claims 1-12 are amended and no claims have been newly added. Accordingly, claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 recites “reference location of a planned route” while line 3 recites “which plans a route of a vehicle”. It is unclear to the examiner if the planned route in line 7 refers to 
Claim 1 lines 18-19 recite “corresponding to a second terminal device” while lines 10-11 recite “to each second terminal device”. It is unclear to the examiner if the second terminal device in lines 18-19 refers to the same second terminal device as recited in lines 10-11. The examiner recommends changing lines 18-19 to “corresponding to the second terminal device”.
Claim 5 line 10 recites “according to a request from the planner” while claim 1 line 17 recites “according to a request from a planner”. It is unclear to the examiner if the request in claim 5 refers to the same request from a planner as recited in claim 1. The examiner recommends changing claim 5 to “according to the request”.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as cited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5-6, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brahme US20150254581A1 

Regarding claim 1,
Brahme discloses:
An information processing apparatus connected over a network to at least one first terminal device, which plans a route of a vehicle for ride-sharing, 
(In para 0096, “The driver 10 is able to use the Driver Mobile App 15 installed on the driver smart phone 20 to create a driver trip in step 511. The driver 10 enters the route information including origin and destination that are geocoded into Latitude and Longitude coordinates and the Driver Mobile App 15 displays stops in the database 130 that are along the route.” 	The driver uses a driver smart phone 20 (i.e. a first terminal device) to plan a route of a vehicle for ride-sharing. 

In para 0093, “a set of tools 170 for the administrator (admin) 150, which includes an administrator computer 145; a set of system infrastructure components 160, which includes a website 140, computer servers 120, and a database 130; and a set of networking components that include a cellular and/or Wi-Fi network 40, a cellular and/or Wi-Fi network 50, and Internet 60. “ The rideshare system 1000 as shown in 
and a plurality of second terminal devices, which participate in a ride-sharing service as potential passengers, the information processing apparatus comprising a processor configured to: determine a set of the plurality of second terminal devices that are located within a pre-set geographic distance from a reference location of a planned route, which is generated by the first terminal device, based on a current position of each of the plurality of second terminal devices relative to the reference location of the planned route; 
(In para 0098, “The rideshare system may use the driver trip start event to execute a set of program instructions that find out if there are riders who recently searched for rides where the origin of the rider 80 is near a stop that is in the ordered set of stops representing the driver's trip and the destination of the rider 80 is near a subsequent stop that is in the ordered set of stops representing the driver's trip, and sends out notifications to these riders that a driver trip matching their travel needs is about to start or has just begun in step 603. For example, the system may send out notifications to riders with matching origin and destination and who searched in the past fifteen (15) minutes.” A set of plurality of second terminal devices that are located within a pre-set geographic distance from a reference location of a planned 
transmit, through a transmitter/receiver, a ride-share inquiry notification to each second terminal device of the determined set of the plurality of second terminal devices, the ride-share inquiry notification displaying information related to the planned route for ride- sharing; 
(A ride-share inquiry notification is transmitted to each second terminal devices (para 0098, “sends out notifications to these riders that a driver trip matching their travel needs is about to start”), and displays information related to the planned route for ride-sharing as recited in para 0102, “If matches are found, the Rider Mobile App 85 displays the matched driver trips along with stop information including the nearest stop to the origin in step 705. The rider 80 can choose whether to book the ride on the matched driver trip and thus reserve the seat on a first come, first serve basis or to simply walk up to the stop and board the vehicle with a matching driver trip on a first come, first serve basis in step 707.”)
in response to receiving a response to the transmitted ride-share inquiry notification, transmit, through the transmitter/receiver, a ride-share acceptance notification to the first terminal device indicating that a carpool passenger is recruited according to a request from a planner who planned ride-sharing, which operates the first terminal device, the carpool passenger corresponding to a second terminal device of the determined set of the plurality of second terminal devices that provided the response to the transmitted ride-share inquiry notification; 
(In para 0102, “If the rider 80 books the ride, the system sends out a notification to the driver 10 informing the driver 10 of the ride that was booked and generates a boarding pass on the rider smart phone 70 that is proof of the ride that was booked in step 709.” Therefore, in response to receiving a response to the transmitted ride-share inquiry notification, a ride-share acceptance notification to the driver (i.e. the first terminal) is sent indicating that a carpool passenger is recruited (i.e. informing the driver 10 that the ride was booked).)
and acquire information on the second terminal device that provided the response to the transmitted ride-share inquiry notification after the second terminal device provides the response.
(In para 0102, “If the rider 80 books the ride, the system sends out a notification to the driver 10 informing the driver 10 of the ride that was booked.” The system sends out a notification to the driver 10 informing the driver 10 of the ride that was booked. In para 0105, “rider pickup and drop-off information is recorded by the driver 10 on the driver smart phone 20 using the Driver Mobile App 15. Riders who are at the stop who have booked their ride on that driver trip can board the vehicle in step 621. The pickup for riders who board the vehicle 30 is recorded by the driver 10 on the driver smart phone 20 using the Driver Mobile App 15. The disembarkation of riders at the stop is recorded as their drop-off by the driver 10 on the driver smart phone 20 running the Driver Mobile App 15 in step 613.” 

Regarding claim 5,
Brahme discloses:
wherein the processor is configured to: acquire information related to positions of the plurality of second terminal devices using the transmitter/receiver. extract at least one second terminal device of the plurality of second terminal devices that is located -3-Application No. 16/504,384 within the pre-set geographic distance from the acquired information related to the positions of the plurality of second terminal devices, and transmit the ride-share inquiry notification according to a request from the planner to the extracted second terminal device of the plurality of second terminal devices through the transmitter/receiver.
(In para 0098, “The rideshare system may use the driver trip start event to execute a set of program instructions that find out if there are riders who recently searched for rides where the origin of the rider 80 is near a stop that is in the ordered set of stops representing the driver's trip and the destination of the rider 80 is near a subsequent stop that is in the ordered set of stops representing the driver's trip, and sends out notifications to these riders that a driver trip matching their travel needs is about to start or has just begun in step 603. For example, the system may send out notifications to riders with matching origin and destination and who searched in 

A ride-share inquiry notification is transmitted to each second terminal devices which includes extracting at least one second terminal device (i.e. one rider) that is located within the pre-set geographic distance (i.e. near a stop that is in the ordered set of stops). In para 0098, “sends out notifications to these riders that a driver trip matching their travel needs is about to start”. A notification is transmitted to the extracted second terminal device through the transmitter.)

Regarding claim 6,
Brahme discloses:
wherein the processor is configured to acquire attribute information on the second terminal device of the plurality of second terminal devices, and determine the carpool passenger according to the attribute information.
(In para 0102, “If the rider 80 books the ride, the system sends out a notification to the driver 10 informing the driver 10 of the ride that was booked.” The system sends out a notification to the driver 10 informing the driver 10 of the ride that was booked. In para 0105, “rider pickup and drop-off information is recorded by the driver 10 on the driver smart phone 20 using the Driver Mobile App 15. Riders who are at the stop who have booked their ride on that driver trip can board the vehicle in step 621. The pickup for riders who board the vehicle 30 is recorded by the driver 

Regarding claim 8,
Brahme discloses:
wherein the reference position is a position of the vehicle used for the ride-sharing
(In para 0096, “The driver 10 is able to use the Driver Mobile App 15 installed on the driver smart phone 20 to create a driver trip in step 511. The driver 10 enters the route information including origin and destination that are geocoded into Latitude and Longitude coordinates and the Driver Mobile App 15 displays stops in the database 130 that are along the route.” The driver uses a driver smart phone 20 (i.e. a first terminal device) to plan a route of a vehicle for ride-sharing. Since the route is driven by the driver 10 using driver vehicle 30, then the reference position comprises the position of the vehicle used for ride-sharing.)

Regarding claim 9,
Brahme 
wherein the reference position is a position of an apparatus the first terminal device of the planner.
(In para 0096, “The driver 10 is able to use the Driver Mobile App 15 installed on the driver smart phone 20 to create a driver trip in step 511. The driver 10 enters the route information including origin and destination that are geocoded into Latitude and Longitude coordinates and the Driver Mobile App 15 displays stops in the database 130 that are along the route.” The driver uses a driver smart phone 20 (i.e. a first terminal device) to plan a route of a vehicle for ride-sharing. Since the route is driven by the driver 10 using driver vehicle 30, wherein the driver smart phone 20 is located inside the driver vehicle 30, then the reference position also comprises the position of the first terminal device (driver smart phone 20) of the driver.)

Regarding claim 10,
Brahme discloses:
wherein the reference position is a position designated by the planner from the first terminal device.
(In para 0096, “The driver 10 is able to use the Driver Mobile App 15 installed on the driver smart phone 20 to create a driver trip in step 511. The driver 10 enters the route information including origin and destination that are geocoded into Latitude and Longitude coordinates and the Driver Mobile App 15 displays stops in the database 130 that are along the route.” 	The driver uses a driver smart phone 20 (i.e. a first terminal device) to plan a route of a vehicle for ride-sharing, wherein the 

Regarding claim 11,
Brahme discloses all the limitations as recited above in claim 1.

Regarding claim 12,
Brahme discloses all the limitations as recited above in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brahme in view of Farrelly et al. US20150262430 A1 (hence Farrelly)

Regarding claim 2,
Brahme discloses the limitations disclosed in claim 1 as recited above. Brahme does not disclose transmitting the ride-share inquiry notification that the carpool passenger is recruited to the second terminal device by a push notification through the transmitter/receiver.
However, Farrelly teaches:
transmitting the ride-share inquiry notification that the carpool passenger is recruited to the second terminal device by a push notification through the transmitter/receiver. 
(In para 0016, “various other use case scenarios may be configured by the user to trigger a push notification. For example, push notifications can be triggered by rideshare and/or fare -share opportunities, ride acceptance by a transportation provider”. A push notification is triggered when a transportation provider accepts the ride through the communicator (i.e. a mobile device (para 0012)). In para 0012, “for each detected trigger event, the system can generate and transmit one or more push notifications to the mobile computing device according to each push notification trigger.”)

Brahme to incorporate the teachings of Farrelly to include transmitting the notification that the carpool passenger is recruited by a push notification in order to inform users of current conditions pertaining to the transport service system (para 0010, Farrelly). Furthermore, push notification is essential for ride-sharing apps since they alert users of current conditions instantly (i.e. the user does not have to manually check their device for an update), which is useful when a user needs to be alerted in real-time. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brahme in view of 
Gat US20190031144A1

Regarding claim 3,
Brahme discloses the limitations disclosed in claim 1 as recited above. Brahme does not disclose wherein the transmitter/receiver is configured to transmit the notification through a first transmitter/receiver, which has a communicable distance that is set equal to the pre-set geographic distance from the reference location.
However, Gat teaches:
wherein the transmitter/receiver is configured to transmit the notification through a first transmitter/receiver, which has a communicable distance that is set equal to the pre-set geographic distance from the reference location. 
(In para 0032, “The service provider operations computing system can provide an invitation to one or more second user computing devices associated with the one or 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Brahme to incorporate the teachings of Gat to include wherein the communicator is configured to transmit the notification through a first communicator which has a limited communicable distance from the reference position. In para 0003, “the lack of in-person human oversight can potentially reduce the vehicle's security. For instance, a person is unavailable to determine which individuals should be permitted access to the vehicle.” Bluetooth is beneficial since the system can allow only individuals with a corresponding Bluetooth signal to enter the vehicle. It would therefore increase security when a driver is not present (i.e. in an autonomous vehicle) since it would only allow individuals with the correct Bluetooth signal to enter the vehicle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brahme in view of Carpenter Owen WO2018057036A1 (henceforth Owen)

Regarding claim 4,
Brahme discloses the limitations disclosed in claim 1 as recited above. Brahme does not disclose wherein the processor is configured to acquire the information related to a position of the carpool passenger from the carpool passenger responding to the ride-share inquiry notification through the transmitter/receiver.
However Owen teaches:
wherein the processor is configured to acquire the information related to a position of the carpool passenger from the carpool passenger responding to the ride-share inquiry notification through the transmitter/receiver.
(In para 0024, “When the rider(s) are selected, the ride-sharing system sends a notification to the rider(s), offering them a ride in the driver's vehicle. Sending a notification can include the ride- sharing system changing a visual representation of a driver on the rider's map. For example, ride-sharing system can highlight or pulsate a dot representing the driver. In para 0025, “The notification (e.g., highlighted or pulsating dot on the rider's map) serves as an indication of the driver's invitation. The rider can then choose whether or not to accept the driver's invitation. “

In para 0034, “Anytime a driver decides to start a ride using the ride-sharing system, a notification is sent to the rider(s) and the driver, and GPS navigation initiates with 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Brahme to incorporate the teachings of Owen to include wherein the processor is configured to acquire the information related to a position of the carpool passenger from the carpool passenger responding to the ride-share inquiry notification through the transmitter/receiver in order to increase passenger safety. It is beneficial for information related to a position of a potential passenger to be extracted only after they accept the notification since location information is personal private data. It is thus favorable to acquire a person’s location only after they agree to share their location.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brahme in view of Mitchell US20090049044A1

Regarding claim 7,
Brahme does not disclose wherein the processor is configured to receive selection of the planner made in response to the response to the transmitted ride-share inquiry notification, and determine the carpool passenger.
 However, Mitchell 
wherein the processor is configured to receive selection of the planner made in response to the response to the transmitted ride-share inquiry notification, and determine the carpool passenger.
 (In Fig. 1, step 118, traveler #2 is notified of a match with a planner (i.e. traveler #1), and in response to the notification, the traveler #2 decides whether to accept the match in step 120. Once the match is accepted, both the planner and the carpool passenger are notified in steps 122 and 124 (para 0038). Since the match is accepted, the planner (i.e. traveler #1) is selected, and the carpool passenger (traveler #2) is determined.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Brahme to incorporate the teachings of Mitchell to include wherein the processor is configured to receive selection of the planner made in response to the response to the transmitted ride-share inquiry notification, and determine the carpool passenger in order to identify a ride sharing match based on the ride requirements and personal ride sharing preferences of the travelers included in the ride sharing match (para 0008, Mitchell), such that personal traveling preferences can be taken into consideration.

	Response to Arguments	
Applicant’s arguments, see pages 7-9 filed 03/09/2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-12 has been withdrawn. 

Applicant’s arguments, see pages 9-11, filed 03/09/2021, with respect to the rejection(s) of claim 1, 5-7, and 10-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brahme US20150254581A1 as shown in this office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirose et al. US20200372418A1 discloses acquiring a desired condition from a user who uses a shared vehicle, determining whether or not the shared vehicle can be reserved on the basis of the desired condition, and when the reservation of the shared vehicle is completed, providing information including a destination of the shared vehicle reserved to other users as reservation information of the shared vehicle (ABSTRACT).
Balva US20200225049A1 discloses utilizing an objective function to balance various metrics when selecting routing options to serve a set of customer trip requests. The objective function can provide a compromise between rider experience and provider economics, taking into account metrics such as rider convenience, operational efficiency, and ability to deliver on confirmed trips. The analysis can consider not 
Taniguchi US20170094479A1 discloses a vehicle sharing assisting apparatus including a location information acquiring unit configured to acquire a plurality of pieces of first location information representing locations of a plurality of user terminals, second location information representing a location of at least one vehicle, and third location information representing a location of a destination of the plurality of user terminals; a route acquiring unit configured to acquire a route for reaching the third location information from the second location information by way of the plurality of pieces of first location information based on the first location information, the second location information and the third location information; and a transmitting unit configured to transmit the route acquired by the route acquiring unit to the plurality of user terminals (para 0011).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./

Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669